DETAILED ACTION
Notices to Applicant
This communication is Final Action on the merits. Claims 1-20 as filed 10/16/2020, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-3 are drawn to a system for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: […] extracting, […], one or more clinical findings that require follow-up from one or more documents, determining one or more follow-up activities that are relevant to the one or more clinical findings, […], generating one or more priority levels for the one or more follow-up activities, generating a user interface that presents the one or more clinical findings, the one or more follow-up activities and the one or more priority levels, […], and sending a notification to a recipient to initiate at least one of the one or more follow-up activities.
The limitations of collecting, analyzing, and displaying healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” language,  extracting clinical findings from documents, determining follow-up activities relevant to the clinical findings, generating priority levels for the follow-up activities, and presenting and notifying the follow up follow-up activities in the context of this claim encompasses a user manually collecting, analyzing, and displaying the healthcare data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps” for performing the collecting, analyzing, and displaying limitations. The elements in these steps are recited at a high-level of generality (i.e., a non-transitory memory device and a processor device as they relate to a general purpose computers (Application Specification [0024])) such that they amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, these additional elements 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory memory device and a processor device to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). Further, the claim recites the limitation of “extracting, by using one or more Natural Language Processing (NLP) techniques,” however, this limitation recites well understood, routine, and conventional activity. See MPEP 2106.05(d) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Further, the claim also recites the step of “sorting” of the follow-up activities, however, this limitation recites merely adding insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g).Accordingly, the claim is not patent eligible.
Dependent claims 2-3
Claims 4-19 are drawn to a method for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. method). 
Independent Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 recites: […] extracting one or more clinical findings that require follow-up from one or more documents; determining one or more follow-up activities that are relevant to the one or more clinical findings, […]; sending a first notification to a recipient to initiate at least one of the one or more follow-up activities; monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred; and sending a second notification in response to occurrence of the at least one of the one or more follow-up activities.
The limitations of collecting, analyzing, and displaying healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a “database,” nothing in the claim element precludes the steps managing personal behavior or relationships or interactions between people. For example, but for the “database,” language,  extracting clinical findings from documents, determining follow-up activities relevant to the clinical findings, sending a notification to initiate activities, monitoring whether the activities has occurred, and sending a second notification in response to the occurrence of the activities in the context of this claim encompasses managing personal behavior or relationships or interactions between people through following rules or instructions for collecting, analyzing, and displaying the healthcare data. If a claim limitation, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “database” for performing the collecting, analyzing, and See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a database to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 5-19 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims on what the healthcare data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing, and displaying data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim 20 is drawn to a method for collecting, analyzing, and displaying healthcare data, which is within the four statutory categories (i.e. method). 
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 recites: […] extracting one or more clinical findings that require follow-up from one or more documents; determining one or more follow-up activities that are relevant to the one or more clinical findings, […], sending a first notification to a recipient to initiate at least one of the one or more follow-up activities; monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred; and sending a second notification in response to occurrence of the at least one of the one or more follow-up activities.
The limitations of collecting, analyzing, and displaying healthcare data, as drafted, is a machine that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” nothing in the claim element precludes the steps managing personal behavior or relationships or interactions between people. For example, but for the “one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” language,  extracting clinical findings from documents, determining follow-up activities relevant to the clinical findings, sending a notification to initiate activities, monitoring whether the activities has occurred, and sending a second notification in response to the occurrence of the activities in the context of this claim encompasses managing personal behavior or relationships or interactions between people through following rules or instructions for collecting, analyzing, and displaying the healthcare data. If a claim limitation, under its broadest reasonable interpretation, managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
one or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps,” for performing the collecting, analyzing, and displaying limitations. The element in these steps are recited at a high-level of generality (i.e., a non-transitory computer readable media as it relates to a general purpose computer (Application Specification [0024])) such that they amount no more than mere instructions to apply the exception using a generic computer component. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory computer readable media to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1 (hereinafter “Kohli et al.”). 
RE: Claim 1 (Currently Amended) Ensey et al. teaches the claimed: 
1. (Currently Amended) A clinical follow-up system, comprising: a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps including ((Ensey et al., [0244], [0245]) (computer readable storage media are generally non-transitory; components may include a set and/or series of computer instructions written in or implemented with any of a number of programming languages)),
extracting, […] one or more clinical findings that require follow-up from one or more documents, determining one or more follow-up activities that are relevant to the one or more clinical findings, […] ((Ensey et al., [0033], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation)),
generating one or more priority levels for the one or more follow-up activities, ((Ensey et al., [0096], [0097]) (clinical workflows are typically defined to include one or more steps or actions ,
generating a user interface that presents the one or more clinical findings, the one or more follow-up activities and the one or more priority levels, […], and ((Ensey et al., [0050], [0099], [0100]) (the recommendation can be displayed via a graphical user interface; the EMR stores the recommendation and outputs e.g. displays the recommendation to a clinician; the recommendation is pulled and displayed to the user)),
sending a notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient)).
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed:
extracting, by using one or more Natural Language Processing (NLP) techniques, one or more clinical findings … ; wherein at least one or more follow-up activities is extracted directly from the one or more documents ((Kohli et al., [0005], [0032], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example));
wherein the one or more follow-up activities are sortable based on the one or more priority levels ((Kohli et al., [0049], [0140], [0192]) (context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]).
RE: Claim 2 (Currently Amended) Ensey et al. and Kohli et al. teach the claimed:  
2. (Currently Amended) The system of claim 1 wherein the processor is operative with the computer readable program code to extract the one or more clinical findings that require follow-up from the one or more documents using he one or more  including sentence detection, lexical feature generation, line sentence detection, lexical variant generation, section segmentation, information extraction, context detection, normalization, or a combination thereof ((Kohli et al., [0005], [0032],  [0049], [0051], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for  Certain examples provide context to interpret available information to automatically determine a patient's underlying condition(s) and develop supporting documentation; using an environmental context of the exam, a probable affected anatomical area of diagnosis, a disease category, and the patient's current phase of treatment at the point of the exam, the IRCC system can determine the patient's condition(s) and develop documentation, notification, protocol, etc., to support a healthcare practitioner in responding to that patient (e.g., diagnosing, referring, treating, etc., the patient))).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the natural language processing to identify terms such as clinical observation data in documents and clinical context algorithm via keywords and sentence structure to select relevant clinical data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
RE: Claim 3 (Currently Amended) Ensey et al. and Kohli et al. teaches the claimed: 
3. (Currently Amended) The system of claim 1 wherein the processor is operative with the computer readable program code to further validate the one or more extracted clinical findings by analyzing patient factors in the one or more documents that provides relevant clinical context, wherein the patient factors comprise comorbid conditions, previous diagnosis or existing medical condition related to the one or more extracted clinical findings or a combination thereof ((Kohli et al., [0043], [0050]) (notes and other communication authorized by the physician who ordered the exam may be identified and retrieved as part of the exam review and can be parsed to identify sections in which the physician provided information regarding an intent to order the exam, mentioned the same modality and/or body region, mentioned a reason for the exam and/or history, etc. i.e. a patient history; the IRCC system can interpret the RFE as chest pain to 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the extracted data including a clinical context with factors including a patient history and illness information as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
RE: Claim 4 (Currently Amended) Ensey et al. teaches the claimed: 
4. (Currently Amended) A computer-implemented method, comprising: extracting one or more clinical findings that require follow-up from one or more documents; determining one or more follow-up activities that are relevant to the one or more clinical findings […] ((Ensey et al., [0033], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation));
sending a first notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient)); 
monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred ((Ensey et al., [0045]) (care plan goals can be associated with listener device to monitor progress toward and/or achievement of those goals; a listener can be associated with the care plan and goal; if the listener follows and evaluates program and ; and 
sending a second notification in response to occurrence of the at least one of the one or more follow-up activities ((Ensey et al., [0124], [0242]) (health record data transactions are monitored with respect to the patient’s care plan; data transactions can be monitored to elements of the care plan to evaluate compliance with and/or satisfaction of the care plan and associated goal; the goal is evaluated to determine whether the goal has been met through the data activity e.g. transaction data shows certain exams have been done, etc.; proxy service can retrieve observation information and leverage a notification service to provide an output via the user interface)). 
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed: 
wherein at least one of the one or more follow-up activities is extracted from the one or more documents ((Kohli et al., [0005], [0032], [0049], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example; context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc.; organizing and applying available data to the question to generate a series of tasks to be executed to diagnose and/or execute a care plan for a patient e.g. follow-up)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. 
RE: Claim 5 (Original) Ensey et al. and Kohli et al. teach the claimed: 
5. The method of claim 4 wherein extracting the one or more clinical findings that require follow-up from the one or more documents comprises extracting the one or more clinical findings that require follow-up from one or more unstructured medical records ((Ensey et al., [0094]) (mining both structured and unstructured data from radiology reports, as well as actual image pixel data, can be used to tag and index imaging reports and the associated images themselves to provide clinical decision support)). 
RE: Claim 6 (Original) Ensey et al. and Kohli et al. teach the claimed: 
6. The method of claim 4 wherein extracting the one or more clinical findings that require follow-up from the one or more documents comprises using structured data capture, Natural Language Processing (NLP) techniques or a combination thereof ((Kohli et al., [0005], [0051], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the natural language processing to identify terms such as clinical observation data in documents as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]). 
RE: Claim 7 (Original) Ensey et al. and Kohli et al. teach the claimed:
7. The method of claim 4 wherein extracting the one or more clinical findings that require follow-up from the one or more documents comprises extracting an incidental finding, abnormal results from diagnostic tests, a medical condition that requires routine clinical follow-up activities for management, or a combination thereof ((Ensey et al., [0187]) (the system notifies the primary care provider of abnormal lab results via tasking, and the system correlates a problem to the upcoming schedule appointment; the system process runs batches to check facts against rule conditions and produces accumulated recommendations that trigger activities)). 
RE: Claim 8 (Original) Ensey et al. and Kohli et al. teach the claimed:
8. The method of claim 4 wherein determining the one or more follow-up activities that are relevant to the one or more clinical findings comprises extracting a recommendation for the one or more follow-up activities from the one or more documents ((Ensey et al., [0033], [0068], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation; memory stores images, patient data, best practices, clinical knowledge, analytics, reports, etc.)).
RE: Claim 9 (Original) Ensey et al. and Kohli et al. teach the claimed:
9. The method of claim 4 wherein determining the one or more follow-up activities that are relevant to the one or more clinical findings comprises generating a recommendation for the one or more follow-up activities in accordance with relevant guidelines for the one or more clinical findings ((Ensey et al., [0032]; [0037]) (a care plan is organized by problem or condition and represents standard(s) and protocol(s) for patient care based on payer and clinical guideline(s); clinical information organized and correlated by medical decision (problem) in conjunction with guidelines and decision support at the point of care and assists users (e.g., EMR users, clinical practice management/clinical practice solution system (CPS) users, etc.) to identify gaps in patient care and improve care quality through structured care plans inside the workflow)). 
RE: Claim 10 (Currently Amended) 
10. (Currently Amended) The method of claim 4 further comprises generating one or more priority levels for the one or more follow-up activities based on lack of a primary care physician, clinical context of the one or more clinical findings, patient's access to transportation, mental health status, or a combination thereof ((Ensey et al., [0044], [0096], [0097]) (clinical workflows are typically defined to include one or more steps or actions to be taken in response to one or more events and/or according to a schedule; actions or steps of a clinical workflow include scheduling a procedure, … , and/or any other action useful in processing healthcare information or causing critical path care activities to progress; each exam has associated attributes such as an exam priority level related to a patient criticality level; the listener device triggers a task/activity to contact patient and inquire regarding the prescription, contact the pharmacy, etc., to help ensure there is no barrier to patient pick up of the prescription ( e.g., patient cannot afford a co-pay, patient has no transport to get to pharmacy, etc.))).
RE: Claim 12 (Original) Ensey et al. and Kohli et al. teach the claimed:
12. The method of claim 4 further comprises presenting the one or more clinical findings and the one or more follow-up activities in a graphical representation displayed at a user interface ((Ensey et al., [0050], [0099], [0100]) (the recommendation can be displayed via a graphical user interface; the EMR stores the recommendation and outputs e.g. displays the recommendation to a clinician; the recommendation is pulled and displayed to the user)).
RE: Claim 13 (Original) Ensey et al. and Kohli et al. teach the claimed:
13. The method of claim 12 further comprises enabling a user to review, confirm, remove or modify the one or more clinical findings or follow-up activities via the user interface ((Ensey et al. [0107], [0122]) (runtime components can include one or more user interface screens to generate graphical user interface (GUI) displays to show information and accept input such as rule language management, value set management, rule metadata management, and user 
RE: Claim 14 (Original) Ensey et al. and Kohli et al. teach the claimed:
14. The method of claim 12 further comprises enabling a user to assign ownership of the one or more follow-up activities via the user interface ((Ensey et al. [0107], [0134]) (runtime components can include one or more user interface screens to generate graphical user interface (GUI) displays to show information and accept input such as rule language management, value set management, rule metadata management, and user management, etc.; Population health applications 1502 can include patient-provide assignment (PA), … , care management (CM), care management, … , patient wellness management (WM), hospital acquired condition (HAC), utilization management (UM); other partner applications can include document management, clinical content, other content, patient engagement, … , patient relationship management, etc.)).
RE: Claim 15 (Original) Ensey et al. and Kohli et al. teach the claimed:
15. The method of claim 12 wherein the graphical representation comprises a worklist that identifies follow-up activities for only patients under a user's care ((Ensey et al., [0054], [0107]) (health information can be information associated with health of one or more patients, for example. Health information may include protected health information (PHI), as outlined in the Health Insurance Portability and Accountability Act (HIPAA), which is identifiable as associated with a particular patient and is protected from unauthorized disclosure; runtime components can include a host language interface, a metadata and rules repository, a user repository, and security; graphical user interface displays to show information and accept input such as … user management)).
RE: Claim 17 (Original) Ensey et al. and Kohli et al. teach the claimed:
17. The method of claim 4 further comprises automatically assigning ownership of the one or more follow-up activities to one or more responsible care providers ((Ensey et al., [0134]) (population health applications can include patient-provider assignment and care management as well as other applications including patient relationship management)). 
RE: Claim 18 (Original) Ensey et al. and Kohli et al. teach the claimed:
18. The method of claim 4 wherein sending the first notification to the recipient to initiate the at least one of the one or more follow-up activities comprises sending the first notification that enables the recipient to initiate automatic generation of an order for the at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0142], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient; workflow rules to drive automation for an EMR system through use of tasking, alerts, suggestions, etc. for completion of various medical practice activities such as management, registration, rooming, encounter, visit summary, billing, etc. to eliminate manual processes)).
RE: Claim 19 (Original) Ensey et al. and Kohli et al. teach the claimed:
19. The method of claim 4 wherein monitoring the medical record database to determine whether the at least one of the one or more follow-up activities has occurred comprises monitoring the medical record database to determine whether an order for the follow-up activity has been placed ((Ensey et al., [0141]) (A patient order summary list can be provided by the CPS/EMR to the patient order summary list of the CDS; the CPS/EMR 1605 can communicate with the mapper of the CDS to generate an alert/receive results, for example. Results can be used to generate a flow sheet; he flowsheet can be used to generate a formatted results 
RE: Claim 20 (Currently Amended) Ensey et al. teaches the claimed:
20. One or more non-transitory computer readable media embodying a program of instructions executable by machine to perform steps comprising ((Ensey et al., [0244], [0245]) (computer readable storage media are generally non-transitory; components may include a set and/or series of computer instructions written in or implemented with any of a number of programming languages)):
extracting one or more clinical findings that require follow-up from one or more documents; determining one or more follow-up activities that are relevant to the one or more clinical findings, […] ((Ensey et al., [0033], [0099]) (the EMR pulls clinical patient data (e.g. facts) from an EMR database and sends the patient data to the rule engine to generate a recommendation));
sending a first notification to a recipient to initiate at least one of the one or more follow-up activities ((Ensey et al., [0046], [0125], [0179], [0232]) (a notification e.g. a note to a care manager to follow up with the patient; requests and recommendations can be batched and executed to generate a notification for user(s) generating an order for a patient));
monitoring a medical record database to determine whether the at least one of the one or more follow-up activities has occurred ((Ensey et al., [0045]) (care plan goals can be associated with listener device to monitor progress toward and/or achievement of those goals; a listener can be associated with the care plan and goal; if the listener follows and evaluates program and determines whether or not the goal has not been met in four weeks; based on the outcome recommendations can be generated)); and 
sending a second notification in response to occurrence of the at least one of the one or more follow-up activities ((Ensey et al., [0124], [0242]) (health record data transactions are monitored 
Ensey et al. fails to explicitly teach, but Kohli et al. teaches the claimed: 
wherein at least one of the one or more follow-up activities is extracted from the one or more documents ((Kohli et al., [0005], [0032], [0049], [0051], [0103], [0107], [0112]) (applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data; the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data, for example; context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc.; organizing and applying available data to the question to generate a series of tasks to be executed to diagnose and/or execute a care plan for a patient e.g. follow-up)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the Natural Language Processing to extract clinical data elements from documents such as follow-up treatment phase data and organizing, analyzing, and sorting the data as taught by Kohli et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of correlating healthcare data between various separate systems requiring separate access, search, and retrieval (Kohli et al., [0004]).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. 2019/0156921 A1, and further in view of U.S. Patent Application Pub. No. 2016/0106627 A1 (hereinafter “Geman et al.”). 
RE: Claim 11 (Currently Amended) Ensey et al. and Kohli et al. teach The method of claim 10. 
Ensey et al. and Kohli et al. fail to explicitly teach, but Geman et al. teaches the claimed:
claim [[10]] 4 further comprises generating one or more priority levels for the one or more follow-up activities((Geman et al., [0082) (priority operation determine the medication adherence level priority of the medication, for example, some may include three or more priority levels; the lack of acknowledgement may be communicated immediately when the medication has an adherence level priority rating above a threshold or when the level of acknowledgment is below a threshold level)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the priority level of a medication related to a level of acknowledgment below a threshold level as taught by Geman et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. and the method and system for extracting clinical data from documents including clinical context such as treatment phase as taught by Kohli et al. with the motivation of improving the lack of medication adherence, which is a concern to clinicians and other healthcare entities due to the potential adverse outcomes and the resulting higher costs of care (Geman et al., [0003], [0004]). 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2018/0181720 A1 (hereinafter “Ensey et al.”) in view of U.S. Patent Application Pub. No. . 
RE: Claim 16 (Original) Ensey et al. and Kohli et al. teach The method of claim 15.
Ensey et al. and Kohli et al. fail to explicitly teach, but Ackerson et al. teaches the claimed: 
further comprises sorting the follow-up activities identified by the worklist according to priority levels ((Ackerson et al., [0033]) (the plurality of feeds may be displayed together in a single feed of events or updates, which may be organized by input to entry data or ranked by priority; a patient oriented graphical user interface may be configured to highlight a provider’s suggestions or other aspects of the provider’s input)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine organizing of a plurality of events or updates by ranked priority and highlight a provider’s suggestions on a graphical user interface as taught by Ackerson et al. within the method and system to assign clinical goals, care plans, and care pathways as taught by Ensey et al. with the motivation of improving the lack of medication adherence, which is a concern to clinicians and other healthcare entities due to the potential adverse outcomes and the resulting higher costs of care (Ackerson et al., [0003], [0004]).
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 10/16/2020. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 18-20, applicant respectfully submits that claims 18-20 do not recite subject matter that would fall within the groupings of an abstract idea, and 
Regarding the 102 rejection of independent claims 1, 4, and 20, Applicant argues that Ensey et al. fails to teach or disclose the limitations of Natural Language Processing (NLP) techniques to extract clinical findings, generating a priority level, wherein the one or more follow-up activities are sortable based on the one or more priority levels”, and regarding the 102 rejection of dependent claims 3 and 10 for failing to teach the newly amended limitations of the dependent claims; and
Regarding the 103 rejection of claims 2, 6, 11, and 16, applicant respectfully submits that the combination of references fails to teach or disclose each of the limitations of the claims as they depend on their respective currently amended independent claims. 
In response to Applicant’s argument (a) regarding the 101 rejection, Applicant argues that independent claim 1 (and similarly recited independent claims 4 and 20) does not recite a mental process and the claims as a whole are integrated into a practical application as a result of the limitations regarding the Natural Language Processing techniques and sorting data on a user interface: Examiner respectfully disagrees. 
First, Examiner respectfully submits that the limitations of claim 1 are directed to the collecting, analyzing, and displaying healthcare data, which as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, but for the “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps,” language,  extracting clinical findings from documents, determining follow-up activities relevant to the clinical findings, generating priority levels for the follow-up activities, and presenting and notifying the follow up (Step 2A Prong 1: Mental Process)
Second, this judicial exception is not integrated into a practical application because the claim only recites the additional elements of using “a non-transitory memory device for storing computer readable program code; and a processor device in communication with the memory device, the processor being operative with the computer readable program code to perform steps” for performing the collecting, analyzing, and displaying limitations. The additional elements in these steps are recited at a high-level of generality (i.e., a non-transitory memory device and a processor device as they relate to a general purpose computers (Application Specification [0024])) such that, when viewed as a whole, they amount no more than mere instructions to apply the exception using generic computer components. Mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea fail to integrate the abstract idea into a practical application. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 2A Prong 2: Fails to Integrate into a Practical Application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory memory device and a processor device to perform the collecting, analyzing, and displaying limitations amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP See MPEP 2106.05(d) Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); Further, the claim also recites the step of “sorting” of the follow-up activities, however, this limitation recites merely adding insignificant extra‐solution activity to the judicial exception. See MPEP 2106.05(g). (Step 2B: Not Significantly More).
As a result, Examiner respectfully maintains the 101 rejection of currently amended claims 1-20 for at least these reasons and as applied in the above Office Action. 
In response to Applicant’s argument (b) regarding the 102 rejection of independent claims 1, 4, and 20: Examiner respectfully submits that Ensey et al. in view of currently applied reference Kohli et al., teach and disclose in obvious combination the limitations of Natural Language Processing (NLP) techniques to extract clinical findings, generating a priority level, wherein the one or more follow-up activities are sortable based on the one or more priority levels as currently amended. 
First, examiner respectfully submits that Kohli et al. discloses applying natural language processing to identify terms in a plurality of documents; natural language processing is applied to clinical observation data wherein the imaging related clinical context algorithm learns from radiologists via keywords and sentence structure how to select relevant clinical data. See Kohli et al., at [0005], [0032], [0051], [0103], [0107], [0112]. Further, Kohli et al. discloses using context to interpret available information to automatically determine a patient’s underlying condition and develop supporting documentation may include the phase of treatment such as screening, follow-up, pre-/post-surgery, etc. and organizing and applying available data to generate a series of tasks to be executed to diagnose and/or execute a care plan for a patient e.g. follow-ups, wherein the systems and methods of this See Kohli et al. at [0049], [0140], [0192]. 
Second, Examiner respectfully submits that, as currently claims, Ensey et al. discloses generating a priority level through teaching “in a hospital setting, medical exams can be ordered for a plurality of patients, all of which require review by an examining practitioner. Each exam has associated attributes, such as a modality, a part of the human body under exam, and/or an exam priority level related to a patient criticality level.” See Ensey et al. [0097]. Under broadest reasonable interpretation, the ordering of an exam for which has a related priority level related to patient criticality level reads on “generating” through this “ordering” step. The instant Application Specification recites optionally more narrow interpretations “generating” priority levels based on exemplary methods, however, the claim currently recites “generating” in a generic manner. 
Accordingly, Examiner respectfully submits that that independent claims 1, 4, and 20 are rejected under 35 U.S.C. 103 for at least these reasons and as applied in the above Office Action, and in addition, In response to Applicant’s arguments (c) regarding the 103 rejection of dependent claims 2, 6, 11, and 16, these dependent claims are rejected as being dependent on independent claims 1, 4, and 20. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0193349 A1 teaches a computing system for identifying and extracting tasks related to information using machine learning approaches such as health issues and prioritizing tasks and follow-ups ([0024]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626